Exhibit 10.1

 

THIS LEASE AGREEMENT (this “Lease”) is between Maguire Family Properties, Inc.,
770 Rock Beach Road, Rochester, New York 14617 (“Landlord”), and Ambrell
Corporation, 39 Main Street, Scottsville, New York 14546 (“Tenant”).

 

WITNESSETH: The Landlord hereby leases to the Tenant the following premises:
approximately 79,150 square feet of space as more specifically shown on Exhibit
"A" attached hereto (the “Premises”) in Landlord's building at 1655 Lyell
Avenue, Rochester, New York 14606 (the “Building”), for the term of ten (10)
years to commence on May 1, 2018 and to end on April 30, 2028, to be used and
occupied only for manufacturing, assembly, storage, warehousing and distribution
and related and ancillary purposes. Prior to occupancy, Landlord and Tenant each
will perform work to prepare the Premises for Tenant’s occupancy in accordance
with Paragraph 34th below. The Landlord’s work will be performed during the
“Landlord Work Period”, which shall run from date of Lease execution through
11/30/17. Tenant may have concurrent access with Landlord during the Landlord
Work Period, free of any charges. During the period from 12/1/17 – 4/30/18 (the
“Construction Period”), Tenant shall have beneficial occupancy of the Premises,
paying only utilities as outlined in this Lease. The “Property” as used herein,
shall include the Building and the land on which the Building is located, as
well as the adjacent parking lot serving to occupants of the Building (the
“Parking Lot”).

 

1st. That the Tenant shall pay base rent as follows:

 

Lease Years 1 through 3: $16,490.00 per month Lease Years 4 through 6: 
$17,215.00 per month Lease Years 7 and 8:  $18,270.00 per month Lease Year 9 and
10: $18,996.00 per month

    

and additional rent as specified in this Lease, said base rent to be paid in
equal monthly payments in advance on the 1st day of each and every month during
the term aforesaid. Rent payments not received by the tenth day after the same
are due will be assessed a 6% late payment penalty. Rent for any partial month
during the term of this Lease shall be prorated based upon the number of days in
such month.

 

2nd. That the Tenant shall take good care of the interior portions of the
Premises and shall, at the Tenant's own cost and expense, make all repairs to
the interior portions of the Premises, except repairs to the structural
components of the Property, which shall be made by the Landlord at its own
expense and not as part of Operating Expenses; provided, however, that all
repairs including repairs to the structural components of the Property,
necessary because of negligence, or improper conduct on the part of Tenant, its
agents and employees, and its vendors, invitees or business associates while
such parties are in the Premises, shall be repaired as speedily as possible by
the Tenant at the Tenant's own cost and expense, subject to the provisions of
Paragraph 5th. For the purposes of this Lease, the roof, the Parking Lot, and
the HVAC equipment (excluding filters and belts which shall be maintained by
Tenant at his own expense) shall be considered “structural components.” Landlord
may replace, at the expense of the Tenant at reasonable cost, any and all broken
glass in and about the Premises. Other than those portions of the Premises which
are the responsibility of Tenant hereunder, Landlord shall maintain the Property
including, without limitation, the structural components and the common and
exterior areas, in good order and condition. Landlord also shall be responsible
for providing appropriate security for the Property, for which Tenant shall pay
his pro-rata share, subject to the provisions of Paragraph 29. At the end or
other expiration of the term of this Lease, Tenant shall deliver up the Premises
in the condition required hereunder, reasonable wear and tear and damage by
casualty and the elements excepted, in broom clean condition. Should Tenant fail
to deliver the Premises in such condition and broom clean, then Tenant shall
reimburse the Landlord for the costs and expenses of accomplishing the same.
This provision shall survive the end or other expiration of the term of this
Lease.

 

 

--------------------------------------------------------------------------------

 

 

3rd. That the Tenant shall promptly execute and comply with all statutes,
ordinances, rules, orders, regulations and requirements of the Federal, State
and Local Governments and of any and all their Departments and Bureaus
applicable to Tenant’s use of the Premises, for the correction, prevention, and
abatement of nuisances or other grievances, in, upon, or emanating from the
Premises during said term; and shall also promptly comply with and execute all
rules, orders and regulations of the New York Board of Fire Underwriters, or any
other similar body, applicable to Tenant’s use of the Premises, at the Tenant's
own cost and expense. Notwithstanding the foregoing, under no circumstances
shall the provisions of this Paragraph 3rd obligate Tenant to make any capital
improvements to the Premises or any other part of the Property. Landlord
warrants that the Premises are currently in compliance with all of the above
listed statutes, ordinances, rules, orders, regulations and requirements, with
the Americans with Disabilities Act and with all life-safety ordinances,
regulations and requirements, and that there are no known Hazardous Substances
on or under the Premises, or near the Premises except as outlined in reports
provided by Landlord to Tenant as identified on Exhibit “G” to this Lease
regarding areas near the Premises. Tenant acknowledges that it has reviewed such
reports.

 

4th. That the Tenant and its successors, heirs, executors or administrators
shall not assign this Lease, or underlet or underlease the Premises, or any part
thereof, or make any capital alterations on the Premises, without the Landlord's
consent in writing in each such case, which consent will not be unreasonably
withheld, conditioned or delayed. Notwithstanding anything contained in this
Lease to the contrary, Tenant shall have the right, without the necessity of
obtaining Landlord's consent, to assign this Lease or sublet all of any part of
the Premises (i) to the parent or an affiliate of Tenant, or (ii) in connection
with any merger or consolidation of Tenant and another corporation or legal
entity, or a sale of all or substantially all of the stock or assets of Tenant
or any parent or affiliate of Tenant. Tenant shall notify Landlord of any such
assignment, sublet, merger or sale by certified mail, return receipt requested,
to Landlord’s address as above, or to such other notice address hereafter
provided by Landlord to Tenant in writing from time to time. Tenant and its
successors, heirs, executors or administrators shall not occupy, or permit or
suffer the same to be occupied for any business or purpose deemed
extra-hazardous by the New York Board of Fire Underwriters, on account of fire,
under the penalty of damages and additional rent, and in the event of a breach
thereof, the term herein shall immediately cease and determine at the option of
the Landlord as if it were the expiration of the original term.

 

5th.       a) Tenant at its sole cost and expense shall maintain personal injury
and Commercial General Liability insurance against claims for personal injury,
death or property damage occurring on, in or about the Premises during the term
of this Lease of not less than One Million Dollars ($1,000,000.00) in respect of
personal injury, death or property damage. Within five (5) days after the
execution of this Lease, but in no event subsequent to taking possession of the
Premises, Tenant shall provide Landlord with a certificate containing evidence
of such coverage with Landlord (Maguire Family Properties, Inc.) named on said
certificate, and Tenant shall thereafter provide Landlord with appropriate
evidence of payment of premiums for said coverage upon each anniversary date of
said policy. In the event that Tenant fails to provide the certificate as set
forth herein or fails to provide evidence of such coverage at least five (5)
days prior to the expiration date of each expiring policy, Landlord may obtain
such insurance at Tenant's sole cost and expense and charge the costs thereof to
Tenant as additional rent.

 

2

--------------------------------------------------------------------------------

 

 

b) Landlord shall keep the Property insured against loss or damage by risks now
or hereafter covered by “All Risks” coverage in an amount at least equal to the
replacement cost of the Building and other improvements on the Property, as long
as this Lease is in effect.

 

c) Tenant must give Landlord prompt notice of fire, accident, damage or
dangerous or defective condition on the Premises. If the Premises can not be
used because of fire, accident, damage or dangerous or defective condition,
Tenant is not required to pay rent for the time the Premises are unusable. If
part of the Premises can not be used, Tenant must pay rent for the usable part.
In such case, Landlord and Tenant shall reasonably decide which part of the
Premises is usable. In the event of any fire, accident, damage or dangerous or
defective condition, Landlord shall be responsible for the repair or replacement
of all structural components (as described in Paragraph 2nd) of the Property, as
well as all major systems serving the Premises and all exterior portions of the
Property. Tenant need only repair the interior portions of the Premises, except
to the extent any portion thereof is the responsibility of Landlord. Landlord is
not required to repair or replace any equipment, fixtures, furnishings of
decorations unless originally installed by Landlord. Landlord is not responsible
for delays due to settling insurance claims, obtaining estimates, labor and
supply problems or any other cause not fully under Landlord's control.
Notwithstanding anything to the contrary contained in this Lease, in the event
that all of the Premises are not, or cannot reasonably be, rendered usable by
Tenant within ninety (90) days after the occurrence of any fire, accident,
damage or dangerous or defective condition, Tenant, at its option, may terminate
this Lease by giving notice thereof to Landlord at any time prior to the
Premises being rendered fully usable.

 

d) Each party hereto waives on behalf of itself, and anyone claiming through or
under them by way of subrogation or otherwise, and on behalf of the insurers of
such party's property any and all claims of rights of subrogation of any such
insurer against the other party hereto for loss of or damage to the property so
insured other than loss or damage resulting from the willful act of such other
party, and each party hereby agrees to maintain insurance upon its property, it
being understood, however, (a) that such waiver shall be ineffective as to any
insurer whose policy of insurance does not authorize such waiver, (b) that it
shall be the obligation of each party seeking the benefit of the foregoing
waiver to request the other party (i) to submit copies of its insurance, and
(ii) in case such waiver results in an additional charge from the insurer
thereunder, such additional charge shall be paid by the party requesting the
benefit of said waiver, and (c) that no party shall be liable to the other under
clause (b) hereof except for willful failure to comply with any request pursuant
to said clause (b) .

 

3

--------------------------------------------------------------------------------

 

 

e) All insurance provided in this Paragraph 5th shall be effected under valid
and enforceable policies issued by insurers of recognized responsibility which
are licensed to do business in the State in which the Premises is located.

 

f) All of Tenant's policies of insurance as required in this Paragraph 5th shall
name Landlord as an additional insured. Tenant agrees that such policies shall
also name as additional insured, if required by Landlord in a written contract
or agreement, a first mortgagee or ground lessor as the interest of such
mortgagee or ground lessor may appear. Tenant agrees that such policy shall not
be canceled without at least thirty (30) days prior written notice to Landlord
and to any mortgagee or ground lessor to whom a loss thereunder is payable.

 

6th. The Tenant agrees that the Landlord and the Landlord's agents and other
representatives shall have the right to enter into and upon the Premises, or any
part thereof, at all reasonable hours and upon reasonable advance notice
(excepting emergencies) for the purpose of examining the same, or making such
repairs or alterations therein as may be necessary for the safety and
preservation thereof, so long as none of the forgoing causes any material or
unreasonable interference with business operations at the Premises.

 

7th. That, subject to the provisions of Paragraph 31st below, if any default be
made in the payment of the said rent or any part thereof, or if any default be
made in the performance of any of Tenant’s covenants herein contained, the
Landlord or its representatives may, subject to the requirements of applicable
law, re-enter the Premises by force, summary proceedings or otherwise, and
remove all persons therefrom, without being liable to prosecution therefor, and
the Tenant shall pay at the same time as the rent becomes payable under the
terms hereof a sum equivalent to the rent reserved herein, and the Landlord may
rent the Premises on behalf of the Tenant, reserving the right to rent the
Premises for a longer period of time than fixed in this Lease without releasing
the original Tenant from any liability, applying any moneys collected, first to
the expense of resuming or obtaining possession, second to restoring the
Premises to a rentable condition, and then to the payment of the rent and all
other charges due and to grow due to the Landlord, any surplus to be paid to the
Tenant, who shall remain liable for any deficiency during the term of this
Lease.

 

8th. That the Tenant shall neither encumber or obstruct the sidewalk in front of
the Premises, or the common entrances to, or halls and stairs of the Building,
nor allow the same to be obstructed or encumbered in any manner by those for
which Tenant is responsible. If such obstruction or encumbrance occurs, Landlord
may remove the same at once, without notification to Tenant, without being
liable for damage thereto, and may charge Tenant for reasonable costs incurred
in removal, storage or disposition thereof.

 

9th. Campus directory signage for Tenant at the main entrance to the Building,
and interior roadway signs with street addresses, shall be provided by Landlord
at its expense. The Tenant shall neither place, nor cause or allow to be placed,
any sign or signs of any kind whatsoever on the exterior of the Building or in
the common areas of the Building, except in or at such place or places as may be
indicated by the Landlord and consented to by the Landlord in writing, which
consent shall not be unreasonably withheld. Notwithstanding the foregoing,
Tenant may repurpose and/or replace the existing signage associated with the
Premises with like kind, size and composition signage at its own expense. And in
case the Landlord or the Landlord's representatives shall deem it necessary to
remove any such sign or signs in order to paint the Premises or the Building or
make any other repairs, alterations or improvements in or upon the Premises or
any part thereof, the Landlord shall have the right to do so, providing the same
be removed and reinstalled at the Landlord's expense, and such reinstallation
shall be made as soon as reasonably possible.

 

4

--------------------------------------------------------------------------------

 

 

10th. That the Landlord is exempt from any and all liability for any damage or
injury to person or property caused by or resulting from steam, electricity,
gas, water, rain, ice or snow, or any leak or flow from or into any part of the
Building or any other cause or happening whatsoever, except to the extent that
such liability, damage or injury is caused by or due to the negligent or
wrongful act or omission of the Landlord or any of its agents, employees or
contractors.

 

11th. [Purposely omitted.]

 

12th. That this instrument shall be subordinate to the lien of any mortgages
that are now on or that hereafter may be placed against the Premises, and that
the recording of such mortgage or mortgages shall have preference and precedence
and be superior and prior in lien of this Lease, irrespective of the date of
recording, and the Tenant agrees to execute without cost, any such instrument
which may be deemed necessary or desirable to further effect the subordination
of this Lease to any such mortgage or mortgages, and a refusal to execute such
instrument shall entitle the Landlord, or the Landlord's assigns and legal
representatives to the option of cancelling this Lease without incurring any
expense or damage and the term hereby granted is expressly limited accordingly.
Notwithstanding the foregoing, with respect to any future mortgage, Tenant’s
agreements as set forth in this Paragraph 12th shall be conditioned upon
delivery by the holder of such mortgage of a non-disturbance agreement in favor
of Tenant, in form and content reasonably acceptable to all of the parties
thereto.

 

13th. That, subject to the provisions of Paragraph 31st below, if any default be
made in the payment of the said rent or any part thereof, or if any default be
made in the performance of any of Tenant’s covenants herein contained, the
Landlord or its representatives may, subject to the requirements of applicable
law, if the Landlord so elects, at any time thereafter terminate this Lease and
the term hereof shall expire and come to an end on the date fixed in such notice
as if the said date were the date originally fixed in this Lease for the
expiration hereof. Such notice may be given by mail to the Tenant addressed to
the Premises or to such other notice address hereafter provided by Tenant to
Landlord in writing from time to time.

 

14th. From and after the commencement of the term of this Lease, and during
Tenant’s “Construction Period” as defined above,Tenant shall pay to the
Landlord, as additional rent, 100% of the charges assessed or imposed for the
water used or consumed in or on the Premises, as determined by meter without
mark-up, and Tenant’s percentage share (5.28%) of any fire service or Building
base water charges (without mark-up) not applicable to any leasable space in the
Building, promptly following receipt of an invoice therefor from Landlord.
Default in the payment of water bills for more than 20 days after the due date
will result in discontinuance of service. Landlord represents that the Building
contains 1,500,000 square feet of leasable space and, therefore, Tenant’s
percentage share is 5.28%.

 

5

--------------------------------------------------------------------------------

 

 

15th. That the Tenant will not nor will the Tenant permit undertenants or other
persons to do anything in the Premises, or bring anything into the Premises, or
permit anything to be brought into the Premises or to be kept therein, which
will in any way increase the rate of fire insurance on the Premises, nor use the
Premises or any part thereof, nor suffer or permit their use for any business or
purpose which would cause an increase in the rate of fire insurance on the
Building, and the Tenant agrees to pay any such increase promptly following
demand therefor. Landlord represents that the uses as described in the preamble
of this Lease will not increase the rate of fire insurance on the Building.

 

16th. The failure of either party to insist upon a strict performance of any of
the terms, conditions and covenants herein, shall not be deemed a waiver of any
rights or remedies that such party may have, and shall not be deemed a waiver of
any subsequent breach or default in the terms, conditions and covenants herein
contained. This instrument may not be changed, modified, discharged or
terminated orally.

 

17th. If the whole or any part of the Premises shall be acquired or condemned by
Eminent Domain for any public or quasi public use or purpose, then and in that
event, the term of this Lease shall cease and terminate from the date of title
vesting in such proceeding and Tenant shall have no claim against Landlord for
the value of any unexpired term of this Lease. No part of any award shall belong
to the Tenant, except those separately awarded to Tenant by the condemning
authority.

 

18th. If after default in payment of rent or in violation of any other provision
of this Lease, or upon the expiration of this Lease, the Tenant moves out or is
dispossessed and fails to remove any trade fixtures or other property prior to
such move or dispossession, or prior to the issuance of the final order or
execution of the warrant, then and in that event, the said fixtures and property
shall be deemed abandoned by the Tenant and shall become the property of the
Landlord.

 

19th. In the event that the relation of the Landlord and Tenant may cease or
terminate by reason of the re-entry of the Landlord under the terms and
covenants contained in this Lease or by the ejection of the Tenant by summary
proceedings or otherwise, it is hereby agreed, subject to applicable law, that
the Tenant shall remain liable and shall pay in monthly payments the rent which
accrues subsequent to the re-entry by the Landlord, and the Tenant expressly
agrees to pay as damages for the breach of the covenants herein contained, the
difference between the rent reserved and the rent collected and received, if
any, by the Landlord during the remainder of the unexpired term, such difference
or deficiency between the rent herein reserved and the rent collected if any,
shall become due and payable in monthly payments during the remainder of the
unexpired term, as the amounts of such difference or deficiency shall from time
to time be ascertained; and it is mutually agreed between Landlord and Tenant
that the respective parties hereto shall and hereby do waive trial by jury in
any action, proceeding or counterclaim brought by either of the parties against
the other on any matters whatsoever arising out of or in any way connected with
this Lease, the Tenant's use or occupancy of the Premises, and/or any claim of
injury or damage.

 

6

--------------------------------------------------------------------------------

 

 

20th. Except as expressly set forth in this Lease, this Lease and the obligation
of Tenant to pay rent hereunder and perform all of the covenants and agreements
hereunder on part of Tenant to be performed shall in nowise be affected,
impaired or excused because Landlord is unable to supply or is delayed in
supplying any service expressly or implied to be supplied or is unable to make,
or is delayed in making any repairs, additions, alterations or decorations or is
unable to supply or is delayed in supplying any equipment or fixtures if, in
each of the cases described above, Landlord is prevented or delayed from so
doing by reason of governmental preemption in connection with a National
Emergency or in connection with any extraordinary rule, order or regulations of
any department or subdivision of any governmental agency or by reason of the
condition of supply and demand which have been or are affected by war or other
emergency (“Force Majeure Events”). Landlord will act promptly and diligently in
a commercially reasonable manner to remedy the interruption.

 

21st. Except as expressly set forth in this Lease, no diminution or abatement of
rent, or other compensation, shall be claimed or allowed for inconvenience or
discomfort arising from the making of repairs or improvements to the Building or
to its fixtures due to Force Majeure Events, nor for any space taken to comply
with any law, ordinance or order of a governmental authority. In respect to the
various services herein expressly or impliedly agreed to be furnished by the
Landlord, it is agreed that there shall be no diminution or abatement of the
rent, or any other compensation, for interruption or curtailment of such service
when such interruption or curtailment shall be due to Force Majeure Events or
other occurrences not reasonably within Landlord’s control, but not when the
same are due to Landlord’s default or to the negligent or wrongful act or
omission of Landlord or any of its agents, employees or contractors. Landlord
will act promptly and diligently in a commercially reasonable manner to remedy
any such interruption or curtailment. No such interruption or curtailment of any
such service shall be deemed a constructive eviction; provided, however, should
the period of curtailment or interruption substantially preclude Tenant from
normal business operation for longer than forty-five (45) days, Tenant may
cancel this Lease with no further obligation to Landlord, except that which is
intended to survive this Lease.

 

22nd. [Purposely omitted.]

 

23rd. [Purposely omitted.]

 

24th. From and after the commencement of the term of this Lease, and during the
“Construction Period” as defined above, Tenant shall pay to the Landlord, as
additional rent, the charges assessed or imposed for the gas and electricity
used or consumed in or on the Premises, as determined by meter or otherwise.
promptly following receipt of an invoice therefor from Landlord. Default in the
payment of utility bills for more than 20 days after the due date will result in
discontinuance of service. Minimum monthly charges shall be $1019.38 for
electricity, which includes $30 service charge and $989.38 for common area
electric; and $16 minimum for gas, plus metered usage.

 

7

--------------------------------------------------------------------------------

 

 

25th. Tenant will provide and pay for its own trash removal. 

 

26th. Landlord will provide 80 parking spaces in designated areas of the Parking
Lot as shown on Exhibit “B” attached hereto, solely for use by Tenant and
Tenant's employees. Vehicles parked in "no parking" zones or obstructing
entranceways or shipping areas will be towed at owner's expense.

 

27th. If either party is successful in enforcing against the other any legal or
equitable remedy for a breach of any of the provisions of this Lease, the
successful party shall be entitled to recover its reasonable attorney's fees and
expenses as part of the judgment or decree.

 

28th. Landlord may from time to time promulgate reasonable rules and regulations
for the safety, care and cleanliness of the Property. Such rules and regulations
shall be binding upon Tenant upon delivery of a copy thereof to Tenant, and
Tenant shall abide by all such rules and regulations. If there is a conflict
between such rules and regulations and any of the provisions of this Lease, the
provisions of the Lease shall prevail.

 

29th. Except as expressly set forth in this Lease, this Lease is a 100% net
lease and Tenant shall pay throughout the term of this Lease its percentage
share (5.28%) of all expenses in the operation of the Property (the “Operating
Expenses”) including but not limited to the payment of real estate taxes,
insurance, repairs and maintenance, maintenance of common areas and the Parking
Lots including snow removal and grass cutting, provided, however, under no
circumstances shall Operating Expenses include the costs and expenses set forth
on Exhibit “C” attached hereto. Furthermore, upon request, Tenant shall be
permitted to audit and inspect Landlord’s books and records pertaining to
Operating Expenses for current and prior years in the term of this Lease. If it
is determined that an overpayment has been made, Landlord shall reimburse Tenant
for its reasonable costs of audit and shall refund any overpayment, with
interest at the prime rate of interest charged by Bank of America or its
successor plus three percent (3%), from the original date of payment.

 

30th. Tenant indemnifies, defends and holds Landlord harmless from and against
any losses, claims, damages, fines or liabilities, joint or several, to which
Landlord may become subject, which losses, claims, damages or liabilities arise
out of the presence or existence on, about or below the Premises of any
Hazardous Substance, which presence or existence was caused by Tenant, its
agents or employees. This covenant of indemnification made herein shall survive
termination or other expiration of this Lease.

 

Landlord indemnifies, defends and holds Tenant harmless from and against any
losses, claims, damages, fines or liabilities, joint or several, to which Tenant
may become subject, which losses, claims, damages or liabilities arise out of
the presence or existence on, about or below the Premises of any Hazardous
Substance, which presence or existence predated Tenant’s possession of the
Premises pursuant to this Lease. This covenant of indemnification made herein
shall survive termination or expiration of this Lease.

 

“Hazardous Substance” means any materials or substances defined as or included
in the definition of “Hazardous Substances”, ”Hazardous Materials”, “Hazardous
Wastes”, or “Toxic Pollutants” under any applicable law regulating the
environment, including any substance which is toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic or which contains
polychlorinated biphenyls (PCBs), petroleum hydrocarbons or asbestos.
“Environment” means all air, water or water vapor, including surface water and
ground water, any land, including land surface or subsurface, and including all
fish, wildlife, biota and all other natural resources.

 

8

--------------------------------------------------------------------------------

 

 

31st. Notwithstanding anything contained in this Lease to the contrary, Tenant
shall not be considered to be in default under the terms of this Lease until
Tenant is supplied written notice of such default, delivered to the Premises or
to such other notice address hereafter provided by Tenant to Landlord in writing
from time to time, and given ten (10) days to cure a monetary default, and
thirty (30) days to cure or commence to cure a non-monetary default, provided,
that if Tenant proceeds with due diligence during such thirty (30) day period to
cure such non-monetary default and is unable by reason of the nature of the
default, to cure the same within such thirty (30) days, Tenant’s time to do so
shall be extended for a period of time during which such cure could reasonably
be accomplished with diligence and continuity.

 

32nd. Landlord does covenant that the Tenant on paying the said rent, and
performing the covenants aforesaid, shall and may peacefully and quietly have,
hold and enjoy the Premises for the term aforesaid.

 

33rd. It is mutually understood and agreed that the covenants and agreements
contained in the within Lease shall be binding upon and shall benefit the
parties hereto and upon their respective successors, assigns, heirs, executors
and administrators.

 

34th.     (a) Upon the full execution and delivery of this Lease, Landlord shall
deliver the Premises to Tenant in broom clean condition, free and clear of all
debris and personal property, other than the personal property referenced in
Paragraph 35th below which will be purchased by Tenant. Promptly and diligently
thereafter, Landlord shall perform all of the work referenced on Exhibit “D”
attached hereto (the “Landlord Work”) at Landlord’s sole cost and expense. The
Landlord Work shall be performed by qualified licensed contractors on behalf of
Landlord in a good and workmanlike manner, in compliance with all applicable
laws, ordinances and regulations, and using new first quality materials.
Landlord acknowledges that the Landlord Work will be performed simultaneously
with the performance of the Tenant Work and, therefore, Landlord agrees to
coordinate the performance all of the Landlord Work through Tenant’s general
contractor for purposes of assuring that the performance of the Landlord Work
does not interfere with the performance of the Tenant Work.

 

(b) Promptly and diligently following the delivery of the Premises to Tenant,
Tenant shall perform all of the work referenced on Exhibit “E” attached hereto
(the “Tenant Work”) at Tenant’s sole cost and expense. The Tenant Work shall be
performed by qualified licensed contractors on behalf of Tenant in a good and
workmanlike manner, in compliance with all applicable laws, ordinances and
regulations, and using new first quality materials. Notwithstanding anything
contained in this Lease to the contrary, under no circumstances shall Tenant be
obligated to remove all or any portion of the Tenant Work from the Premises upon
the expiration or earlier termination of this Lease.

 

9

--------------------------------------------------------------------------------

 

 

(c) If either party to this Lease shall be delayed or prevented from the
performance of any of its work referenced in this Paragraph 34th by reason of
labor disputes, inability to procure materials, failure of utility service,
restrictive governmental laws or regulations, riots, insurrection, war, adverse
weather, or Acts of God (so long as in the case of each of the foregoing causes
such cause truly is beyond the reasonable control of such party), or other
similar causes beyond the reasonable control of such party, the performance of
such obligation shall be excused for the period of delay. The provisions of this
subparagraph shall not excuse either party from the prompt payment of any sums
payable under any of the provisions of this Lease.

 

35th.     Upon the commencement of the term of this Lease, Tenant agrees to
purchase from Landlord, for the purchase price of $8,750, certain personal
property identified on Exhibit A to the form of Bill of Sale attached hereto as
Exhibit “F”, and upon the payment thereof, Landlord shall execute and deliver to
Tenant such Bill of Sale.

 

[Signature page follows.]

 

10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have interchangeably set their hands and seals
(or caused these presents to be signed by their proper corporate officers) as of
the 19th day of December, 2017.

 

 

  Maguire Family Properties, Inc.             By: /s/ Dennis P. Maguire   Name:
Dennis P. Maguire   Title: President               Ambrell Corporation          
  By: /s/ Hugh T. Regan, Jr.   Name: Hugh T. Regan, Jr.   Title: CFO

 

11

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

[c1.jpg]

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “B”

 

TENANT’S DESIGNATED PARKING

 

[c2.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “C”

 

EXCLUSIONS FROM OPERATING EXPENSES

 

 

 

●

any costs which should be capitalized under generally accepted accounting
principles consistently applied;

 

 

●

advertising expenses, commissions, legal fees and other costs incurred in
leasing or procuring new or renewal tenants or in enforcing the terms of any
lease or other occupancy agreement, and costs incurred in renovating or
otherwise preparing space to be leased or made available for lease to tenants;

 

 

●

depreciation, amortization and other non-cash items (i.e., items not involving
the payment of money, irrespective of whether Landlord utilizes the cash or
accrual method of accounting), such as reserves for bad debts and the like;

 

 

●

the salaries, benefits and other compensation of all employees above the grade
of building manager, including executive officers of Landlord, if any;

 

 

●

increases in insurance premiums caused by any portion of the Property being used
for any extra-hazardous purpose;

 

 

●

rent or other sums payable by Landlord under any ground or underlying lease;

 

 

●

interest or amortization payments on any mortgage or mortgages or other
financing charges, including origination fees, points or prepayment charges;

 

 

●

the cost of installing, operating or maintaining a specialty improvement
including, without limitation, a conference center, dining facility, or athletic
or recreational club;

 

 

●

any cost or expense representing an amount paid to a related person or entity
which is in excess of the amount which would be paid in the absence of such
relationship;

 

 

●

the cost of surveying, testing, containing, removing or otherwise addressing or
disposing of any materials or waste classified as hazardous materials under any
governmental statute, regulation or order;

 

 

●

expenses resulting from the negligent or tortious act of Landlord, its agents,
employees or contractors;

 

 

●

the cost of any work or service (including after-hours services) not generally
provided to all tenants in the Building, and the difference between (1) the cost
of any service generally provided to tenants in the Building and (2) the cost of
a higher level of that service if such higher level of service is not generally
provided to tenants in the Building;

 

 

--------------------------------------------------------------------------------

 

 

 

●

costs specifically attributable to (or otherwise pro-rated to) the operation of
the business of Landlord generally and the operation, maintenance and repair of
any other real property owned or operated by Landlord or Landlord's managing
agent, as opposed to costs specifically attributable to (or otherwise pro-rated
to) the operation, maintenance and repair of the Property;

 

 

●

costs of any fines or penalties or any interest thereon;

 

 

●

costs incurred as a result of a lease default by Landlord or any tenant;

 

 

●

legal fees and expenses relating to the defense of Landlord's title to, or
interest in, the Property;

 

 

●

costs of repairs or replacements incurred by reason of fire or other casualty or
caused by the exercise of the right of eminent domain;

 

 

●

any inheritance, estate, succession, mortgage, transfer, gift, gross receipts,
franchise, corporation, partnership, income or profit tax or capital levy that
is or may be imposed directly or indirectly upon Landlord; and

 

 

●

costs or expenses to the extent reimbursed by any insurance company or others
(but not if reimbursed pursuant to a lease provision similar to this provision).

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “D”

 

LANDLORD WORK

 

 

 

●

Office space, duplication room, manufacturing room including two rooms within
the manufacturing room (screen room and ink room),and room on manufacturing
floor next to restrooms, will be redressed, with walls painted in Tenant’s
choice of color.

 

●

Carpets will be cleaned throughout, re-stretched as needed, and replaced if
damaged.

 

●

Laminate flooring will be cleaned, repaired, and replaced if damaged or buckled.

 

●

Any damaged, moldy or stained ceiling tiles will be replaced, and all related
mold remediation shall be performed.

 

●

Shop floors will be machine scrubbed only in areas not receiving epoxy.

 

●

Shop rest rooms will be repainted, and tile floors replaced with tiles of
Tenant’s choice.

 

●

All interior light fixtures will be repaired or replaced as needed.

 

●

Night lights, emergency lights, and exit signage will be repaired or replaced as
necessary.

 

●

All interior doors will be properly sealed, fully-functional, and painted in
Tenant’s choice of color.

 

●

All exterior doors and windows will be properly sealed and fully-functional.

  ● All windows, exterior and interior, will be cleaned, unbroken, set properly
in frame and clear of visual distortions (foggy, discolored, etc.).

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “E”

 

TENANT WORK

 

October 10, 2017

 

General renovation to the leased space by

Ambrell

 

 

 

1.

Office Area – between columns A-C and 67-73

 

a.

General renovation to be conducted by the Landlord. See Exhibit “D”.

 

 

2.

Application Area – between columns C-E and 67-69

 

a.

Architectural:

 

i.

 Construct walls to separate the office area from the lab

 

ii.

 Install new doors and interior windows

 

iii.

 Install new floor finishes

 

iv.

 Paint all wall surfaces

 

v.

 Adjust acoustical ceiling as needed to accommodate new walls

 

b.

Mechanical:

 

i.

 Adjust supply and return ductwork and diffusers to accommodate new arrangement

 

ii.

 Install a new exhaust system at the test cell which will include new ductwork,
fan and minor roof modifications

 

c.

Plumbing:

 

i.

 Install new supply and return chilled water loop

 

ii.

 Install new compressed air drops

 

d.

Electrical:

 

i.

 Install new electrical distribution for test cells

 

ii.

 Adjust lighting fixtures and switching

 

iii.

 Add emergency lights and exit signage

 

3.

Engineering Lab and Fabrication Areas – between columns E-G and 67-69

 

a.

Architectural:

 

i.

 Construct walls to separate the lab and fabrication area

 

ii.

 Construct a separate test room

 

iii.

 Install new doors

 

iv.

 Install new floor finish

 

v.

 Paint all wall surfaces

 

vi.

 Adjust acoustical ceiling as needed to accommodate new walls

 

 

--------------------------------------------------------------------------------

 

 

Exhibit E

October 10, 2017

Page 2 of 2

 

 

b.

Mechanical:

 

i.

 Adjust supply and return ductwork and diffusers to accommodate new arrangement

 

ii.

 Install a new mechanical system for the test room

 

iii.

 Install a new exhaust system at the test cell which will include new ductwork,
fan and minor roof modifications

 

iv.

 Install a table top paint booth with ductwork and fan

 

v.

 Install an exhaust systems for the brazing operations

 

c.

Plumbing:

 

i.

 Install new supply and return chilled water loop

 

ii.

 Install a new city water supply and discharge drain system for test bays

 

iii.

 Install new compressed air drops

 

d.

Electrical:

 

i.

 Install new electrical distribution for test cells

 

ii.

 Install electrical power for various equipment

 

iii.

 Adjust lighting fixtures and switching

 

iv.

 Add emergency lights and exit signage

 

e.

Fire Protection:

 

i.

 Adjust fire protection system for new test room

 

4.

Assembly, Test, Production and Stockroom Areas: between columns D-M and 68-73

 

a.

Architectural:

 

i.

 Install new floor finish

 

ii.

 Touch up wall surfaces

 

b.

Mechanical:

 

i.

 Install a new exhaust system at the test cell which will include new ductwork,
fan and minor roof modifications

 

c.

Plumbing:

 

i.

 Install new supply and return chilled water loop

 

ii.

 Install a new city water supply and discharge drain system for test bays

 

iii.

 Install new compressed air drops

 

d.

Electrical:

 

i.

 Install new electrical distribution for production cells

 

ii.

 Install electrical power for assembly areas

5.     Warehouse Area:     between columns M-S and 67-73

 

a.

There are no renovations planned for this area.

 

6.

All areas:

 

a.

Install low voltage cabling as needed for phone and data.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “F”

 

BILL OF SALE

 

THIS BILL OF SALE ("Bill of Sale") is made as of the 19th day of December, 2017,
by Maguire Family Properties, Inc., 770 Rock Beach Road, Rochester, New York
14617 (“Seller”), in favor of Ambrell Corporation, 39 Main Street, Scottsville,
New York 14546 ("Purchaser").

 

W I T N E S S E T H:

 

Seller and Purchaser are parties to a certain Lease Agreement dated as of
December 19, 2017 (the "Lease") pursuant to which Seller agreed to lease to
Purchaser approximately 79,150 square feet of space (the “Premises”) in
Landlord's building at 1655 Lyell Avenue, Rochester, New York 14606. This Bill
of Sale is being delivered pursuant to Paragraph 35th of the Lease.

 

NOW, THEREFORE, for consideration of $8,750.00 received by Seller from
Purchaser, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, Seller hereby sells, assigns and transfers
to Purchaser all and singular the personal property described in Exhibit A
attached to this Bill of Sale (the "Personal Property").

 

Seller represents and warrants to Purchaser that (a) Seller is the absolute
owner of the Personal Property, (b) the Personal Property is free and clear of
all liens, charges, encumbrances and security interests, and (c) Seller has full
right, power and authority to sell the Personal Property and to make this Bill
of Sale.

 

This Bill of Sale shall inure to the benefit of Purchaser and its successors and
assigns, and shall be binding upon Seller and its successors and assigns.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the day and year
first above written.

 

Maguire Family Properties, Inc.

 

 

By:          /s/ Dennis P. Maguire

Name:     Dennis P. Maguire

Title:       President

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A to Bill of Sale

 

[c3.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “G”

 

LIST OF ENVIRONMENTAL REPORTS

 

 

The following reports were provided:

 

 

1.

Day Environmental Inc. letter dated November 30, 2016

 

2.

Haley & Alridge Feasilibility Study on Former Valeo Delco Site dated January
2007

 

3.

Order on Consent

 

4.

Record of Decision

 